*,’




                                      OFFICE       OF
4
                       THE AIYTORNEY                 GENE=
                                    AUSTIN.    TEXAS

    PRICE   DANIEL
    ~+ORNEY GENERAL                    February 27, 1948

               Ron. Alfred M. Clyde            opinion   NO.   v-512
               District Attorney
               Tarrant County                  Re:   Compensationof County
               Fort Worth, Texas                     Judge of Tarrant Coun-
                                                     ty.~
              .Dear Sir:
                         Your request for an opinion from this office
               on the above subjeot matter is as follows:
                           "A question conoernlngthe salary
                      of the County Judge of this county has
                      been presented by the County Auditor for
                      determination. The facts are as follows:
                           nArt. 3912e-1 as amended by the 49th
                      LegislatureActs 1945, provides in part:
                           wlThe County Judge of such coun-
                      ties shall each receive a salary of
                      $7400.00 per annum In lieu of all other
                      compensationnow provided by law.'
                           "At the time of the passage of that
                      amendment the County Ju e of tbls coun-
                      ty received a salary of7 6500.00 per year
                      and'an additional $900.00 per gear’under
                      2:. ;i142b,Set's 2 and 15, which provide:
                         . 2
                           "'The Juvenile Board of such couu-
                      ties shall be composed of the Judges of
                      the several Dlstrl@ and Criminal Dls-
                      trict Courts thereof together with the
                      County Judge thereof.' :
                           "Sec. 15 of the same act provides:
                           "'The members composing said juven-
                      ile,board in such counties, on account of
                      the additional duties hereby imposed on
                      them are each hereby allowed an addition-
Hon. Alfred M. Clyde, page 2   (V-512)


    al compensationof $75.00 per month to
    be paid by the Commissioners'Court in
    such counties, and the same to be in ad-
    dition to all compensationnow allowed
    by law to such officers.'
          nArt. 5142b was enacted by the 45th
     Legislature in 1937.
         "From Januae 1, 1946, to date the
    County ,Judgeof this County has been paid
    on the basis of $7400.00 per year with no
    additional compensation.
         "The 50th Legislaturein Art. 38838
    with reference to counties of 145,000 to
    250,000, $.nwhich bracket this county
    falls, provided in Sec. 2 of that Act:
         "'The County Judge, Sheriff, Dls-
    trict Attorney, or Criminal District at-
    torney, as the case may be, the District
    Clerk, County Clerk, and Assessor and
    Collector of Taxes shall receive a sal-
    ary .of,
           not less than $7400.00 per annum
    from.the officers' salary fund in such
    counties.'
          "!@e County Judge here, proceeding
    under that act, applied for an increase
    of $lCiOO.OOper annum effectiveJanuary
    1, 1948.   Such increase was disapproved
    by the Commissioners'Court. Bow the
    County Judge is asking that he be paid
    the $75.00 per month as provided in
    5142b set out above. In explanation,
    the present County Judge was the holder
    of that office at the time of the amend-
    ment to Art. 3912e-1.
          "It is the opiliionof this bfflce
     that the 49th Legislatureamended Art.
     3912e-1 with the intention that the
     County Judge in counties of 225,000 to
     500,000 should receive as total comoen-
     sation $7400.00 per year and expressly
     provided that to avoid the payment of
     the compensationas called for in Art.
     5142b for members of the Juvenile Board.
Eon. Alfred M. Clyde, page 3   (V-512)               221


     It Is also our opinion that Art. 38838
     placed a minimum on the salar,leqto be
     paid certain county officials&&If an
     additional compensationwere to be paid
     It would only be through the consent and
     authority of the Commissioners'Court
     and such payment would be discretionary
     with them. Therefore,it is our opinion
     that the County Judge of Tarrant County
     is receiving at this time the maximum
     salary authorizedby law until such time
     as the Commissionerat Court by proper
     order authorizes the payment of an addi-
     t10na1 sum.
          "I would appreciate the opinion of
     your offlce on the above subject and un-
     til such~timeas I receive an opinion
     from you, I am sending a copy of this
     opinion to our County Auditor for his
     guidance. Thanking you in advance and
     with kindest personal regards, I remain."
          Section 15 of Article.5142b,V. C. S., *as
held unctinstitutionalby Attorney General's Opinion Ho.
O-3777, a copy of which ls'enclose$. Therefore, It is
unnecessaryfor this office to determine the appllca-
bllity of this section to the question presented in
your inquiry.
          Article 3912e-1, V. C. S., (applipableto
counties having a population of 225,000 or more and
less than 500,000 Inhabitantsaccording to the last
preceding Federal Censds) was amended by H/B. 241,
Acts of the 49th Legislature,1945, and provided that
the Count Judge of such counties should receive a sal-
ary of $7100.00 per anuum. Ii.B. 241 was then~amended
by the same Legislatureby H. B. 849. However,~It con-
tained a similar provision with reference to the COmty
Judge's salary. We quote the following provision from
H. B. 8492
          "The County Judge of such counties
     shall each receive a salary of Seventy-
     four Hundred Dollars ($7400) per annum
     in lieu of all other compensationnow
     provided by law.
          In 1947,,the Legislaturepassed Hi~B. 631 (Art-
                                                                 t




222   HOIl.   Alfred M. Clyde, page 4   (V-512)


      lcle 3883g, V. C. 3.) which provides as follows:
                   "Section 1. The provisions of this
              Act shall apply to and control in each
              county in this State having a population
              of not less than one hundred and'forty-
              five thousand (145,000)and not more than
              two hundred.andfifty thousand (250,000)
              inhabitants,according to the last pre-
              ceding Federal census..
                   "Sec. 2. The County Judge, Sheriff,
              DistrictAttorney, or Criminal District
              Attorney, as the case IUQ be, District
              Clerk, County Clerk, and Assessor and
              Collectorof Taxes'shallreceive a sal-
              ary of not less than Seven Thousand,Four
              Hundred Dollars ($7,4OO)'perannum from
              the Officers Salary Fund, in such couu-
              ties.
                   "Sec. 3. The Commissioner.% Court is
              hereby authorized,when in Its judgment
              the financial condition of the countg~
              and the needs of the Deputies; Assistants
              and Clerks of any District, County.orTre-
              cinct Officer justify the increase, to
              enter an orderincreasing the compensa-
              tion of such Deputy, Assistant or Clerk
              in an additional amount not to exceed
              twenty per cent (20s) of the sum allow-
              ed under the law for the fiscal year of
              1946.
                   'Sec. 4. The CommissionersCourts
              of each county affected by this Act shall
              amend the budget to provide sufficient
              funds to pay additional compensation.
                   Qec. 5. This Act Is not intended
              and shall not be considered or construed
              as repealing any law or laws now on the
              Statute books except those in conflict
              herewith, and to the extent of the con-
              flict only, but in other respects shag1
              be construed as being cumulativelaw.
                 It is noted by.the provisions of Section 5 Of
       the above Act, the Legislature intended this Act to be
 HOG,   Alfred M. Clyde, page 5   (V-512)



  cumulative of other laws on the same ~subject. Insofar
  as H. B. 631, Acts of the 50th Leglslature,~leappllca-'
 ble to the salary of.the County Judge df Tarrant County,
  it is not In conflFct with Article ‘J912e-1and there-
  fore,~does not repeal or amend this Article In this re-
' spect.
           Therefore, it is our opinion that the County
 Judge of Tarrant County is subject to the provisions of
 Article 3912e-1 and that he Is only entitled to a sal-
 ary of $7400.00 per annum,
                         SUMMARY
             The salary of the County Judge of
        Tarrant County is governed by the prod.-
        sions.of.Article3912e-1, V. C. 9. as
        amend&d by B, B. 849, Acts,.of~the49th
        Legislature.,and the County Judge is on-
        ly entitled to $7400.00 per ahnum. Arti-
        cles 38838, 3912e-1, V. C. S.; Opinion No.
        C-3777.
                                            Yours very truly,
                                   ATTORNEY GWERAL OF TJZXAS



JR:&                                         John Reeves
Encl.                                        Assistant


                                   APPROVED: